Citation Nr: 0906584	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey.


THE ISSUES

1.	Entitlement to an increased disability rating in excess of 
20 percent for lymphedema of the left lower extremity.

2.	Entitlement to an increased disability rating in excess of 
20 percent for lymphedema of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In the October 2006 rating decision, the RO separately 
granted service connection of lymphedema for the left lower 
extremity with an evaluation of 20 percent, and service 
connection of lymphedema for the left lower extremity with an 
evaluation of 20 percent. Applicable law provides that absent 
a waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Veteran has not withdrawn his appeal as to the 
issue of a disability rating greater than assigned, and the 
issue therefore remains in appellate status for review.       


FINDINGS OF FACT

1.	The objective medical evidence reflects edema of the left 
lower extremity, but no stasis pigmentation or eczema.

2.	The objective medical evidence reflects no numbness or 
cold sensitivity, or tissue loss, color changes, 
hyperhidrosis, or x-ray abnormalities of the left lower 
extremity.

3.	The objective medical evidence reflects edema of the right 
lower extremity, but no stasis pigmentation or eczema.

4.	The objective medical evidence reflects no numbness or 
cold sensitivity, or tissue loss, color changes, 
hyperhidrosis, or x-ray abnormalities of the right lower 
extremity.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected lymphedema of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Codes 7121, 7122 (2008).

2.  The criteria for a rating in excess of 20 percent for 
service-connected lymphedema of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Codes 7121, 7122 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a June 
2006 letter sent to the Veteran that fully addressed all 
notice elements.  In the letter, the Veteran was advised that 
VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  
In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in the June 2006 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was provided with VA examinations in July 2006 and 
November 2007.  His medical chart was reviewed, but his 
claims file was not available for the examiner to review. 38 
C.F.R. § 4.2; Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-40 (1995)(regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
Veteran's claims folder).  To ensure a thorough examination 
and evaluation, the Veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2008).  Because 
his medical history was reviewed, there is no prejudice to 
the Veteran for not reviewing his claims file.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records. Additionally, the Veteran was 
afforded VA examinations in July 2006 and November 2007.  The 
record does not otherwise indicate any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Claim

The RO granted the Veteran service connection for residuals 
of cellulitis in a July 1955 rating decision and assigned a 
10 percent disability evaluation. The Veteran did not appeal 
the initially assigned disability rating.

Claims for increased ratings were received in August 1976 and 
July 1985, and rating decisions in December 1976 and May 1986 
granted 20 and 30 percent disability evaluations, 
respectively.  In May 2006, the Veteran again requested an 
increased rating for his disability.  Due to a change in the 
regulations, the RO granted a 20 percent disability rating 
for both his left and right lower extremities, individually.  
These ratings combined to give the Veteran a 40 percent total 
disability rating.  The Veteran timely appealed.  The Veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  Because the 
preponderance of the evidence is against the claims, in 
particular with due application of the Schedule, the appeal 
will be denied. 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, as in all increased rating claims, consideration is 
given to staged ratings to reflect various levels of 
impairment as may be revealed by the record throughout the 
appeal period. 

The Veteran's lymphedema of the left and right lower 
extremities are rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (pertaining to post-phlebetic syndrome 
of any etiology) and Diagnostic Code 7122 (cold injury 
residuals).  Under Diagnostic Code 7121, an evaluation of 20 
percent is assigned for post-phlebetic syndrome manifested by 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent disability rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is warranted for massive 
board-like edema with constant pain at rest.  

Under Diagnostic Code 7122, an evaluation of 20 percent is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis). A maximum rating of 30 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. 
§ 4.104. 

VA treatment records reflect chronic edema in 2006 and 2007.  
The records also reflect warm and dry extremities with no 
ulcerations.  

In July 2006, the Veteran underwent a VA examination.  It was 
noted that the Veteran developed bilateral lymphedema between 
1953 and 1954.  He has since been treated with diuretics and 
advised not to stand for prolonged periods of time.  The 
Veteran stated that he regularly experiences pain in his legs 
and as a result, his activity level has deteriorated 
significantly.  He keeps his legs elevated whenever possible 
and wears compression stocking to help alleviate the 
symptoms.
Clinical examination of the right leg revealed signs of 
pitting edema 1+ to the knee and 2+ at the ankle.  The 
examiner found no tenderness, ulceration, or significant 
varicose veins.  The foot was warm to the touch.  Clinical 
examination of the left leg also revealed signs of pitting 
edema 1+ to the knee and 2+ at the ankle.  The examiner found 
no ulceration, or tinea pedis. The examiner did find 
onychomycosis of all ten toenails, but no venous stasis color 
skin change on either extremity.  

The Veteran underwent another VA examination in November 
2007.  That examiner found no ulceration, skin breakdown, or 
skin discoloration.  The report notes that both feet were 
cold to the touch, skin was a little dry and scaly, and nails 
were hard.

Based on the foregoing medical evidence, the Board finds that 
the preponderance of the evidence is against the claims for 
ratings greater than 20 percent. Specifically, the objective 
medical evidence does not indicate stasis pigmentation or 
eczema at any time during the appeal period for a higher 
rating under Diagnostic Code 7121.  Nor does the objective 
medical evidence indicate numbness or cold sensitivity in 
addition to tissue loss, nail abnormalities, impaired 
sensation, color changes, hyperhidrosis, or x-ray 
abnormalities as required for a 30 percent evaluation under 
Diagnostic Code 7122.  

The Board notes that the Veteran provided a statement in 
September 2007 stating that he experiences swelling and 
throbbing in both legs.  However, the Veteran's disorder does 
not approximate findings necessary to qualify for a higher 
rating under the Schedule. In schedular ratings, VA must 
apply the criteria that are enumerated under the particular 
diagnostic code. Massey v. Brown, 7 Vet. App. 204, 208 
(1994).      

In summary, the Board finds no basis in the record to award a 
disability rating in excess of 20 percent for the Veteran's 
service-connected lymphedema of the left and right lower 
extremities.  As the preponderance of the evidence is against 
a higher rating, the doctrine of the benefit of doubt is not 
for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

The Board also observes that in evaluating the Veteran's 
disorder, the RO employed 38 C.F.R. § 4.114, Diagnostic Codes 
7121 (Post-phlebitic syndrome of any etiology) and 7122 (Cold 
injury residuals), interchangeably. See Rating Decision, 
Statement of the Case and Supplementary Statement of the 
Case. The law provides the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology. Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Because the Veteran 
was apprised of both diagnostic codes in the Statement of the 
Case and the Supplemental Statement of the Case, there is no 
prejudice to the Veteran.






ORDER

A rating in excess of 20 percent for lymphedema of the left 
lower extremity is denied.

A rating in excess of 20 percent for lymphedema of the right 
lower extremity is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


